Fishes, J.,
delivered the opinion of the court.
The plaintiffs below brought this action in the Circuit Court of Monroe county, upon a policy of insurance entered into by the defendants.
The question for decision arises upon the demurrer of the plaintiffs below to the defendants’ answer to the complainant. The answer is as follows: “ That at the time of the fire in said com*226plaint mentioned, the value of plaintiffs’ stock of goods in the storehouse therein described (and upon which stock of goods the insurance of five thousand dollars was made as alleged! was the sum of eighteen thousand, one hundred and thirty-seven dollars and fifty-three cents. That, of this stock, there was saved at the time from said fire, goods to the value of eleven thousand, eight hundred and eleven dollars, leaving the entire loss by fire six thousand, three hundred and twenty-six dollars and fifty-three cents.” “ Whereupon defendants say they are liable to said plaintiffs for their proportion of said loss, which they state to-be.-_the._sum of eighteen hundred and sixty-five dollars, with interest, but for no more.”
The position assumed on behalf of the defendants, is, that the plaintiffs were their own insurers for all the goods in the house not covered by the policy; and, that this Tbeirig the case, the loss must be averaged or apportioned according to....the risk assumed by the parties.
Contracts of insurance, like all other contracts, must depend for their construction upon the language employed by the parties to express their intentions; and this leads to an examination of the contract, which, so far as it relates to the question under consideration, is as follows: “ And the said company do hereby promise and agree to make good unto the said assured, or their executors, administrators and assigns, all such loss or damage, not exceeding in amount the sum insured, as shall happen by fire to the property as above specified, from the tenth day of April, 1854, unto the tenth day of April, 1855.” This language does not appear to admit of construction. All loss occasioned by fire must be understood according to the plain import and meaning of the words employed, and must mean the actual loss sustained by the plaintiffs, not exceeding the amount of five thousand dollars. The books,' however, settle this question: “ Under a fire policy, as usually made, the assured recovers the whole amount of a partial loss, if it does not exceed the amount insured. The amount insured may be less than the value of the property insured.” 2 Phil, on Insurance, 229.
What is the plain meaning of this authority ?• It is that fire policies, as usually made, do not provide for a general average of the loss between the assured and the underwriters. Or, in other words, *227that the contract must be understood and enforced, like any other contract, according to the manifest intention of the parties, to be gathered from the words used, which must be taken according to their ordinary meaning.
Judgment affirmed.